09-2108-ag
         Stefanus v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A094 824 819
                                                                               A099 927 425
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 30 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                       Circuit Judges.
12       _______________________________________
13
14       RAYNOLD STEFANUS, SYLVIA ELISABETH,
15                Petitioners,
16
17                            v.                                09-2108-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:                Theodore N. Cox, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General, Civil Division; Terri J.
28                                      Scadron, Assistant Director; Hillel
29                                      R. Smith, Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
33
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Raynold Stefanus and Sylvia Elisabeth, natives and

6    citizens of Indonesia, seek review of an April 21, 2009,

7    order of the BIA, affirming the November 28, 2007, decision

8    of Immigration Judge (“IJ”) Gabriel Videla, which denied

9    their applications for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     In re

11   Raynold Stefanus, Sylvia Elisabeth, Nos. A094 824 819, A099

12   927 425 (B.I.A. Apr. 21, 2009), aff’g Nos. A094 824 819,

13   A099 927 425 (Immig. Ct. N.Y.C. Nov. 28, 2007).    We assume

14   the parties’ familiarity with the underlying facts and

15   procedural history in this case.

16       Under the circumstances of this case, we review both

17   the IJ and BIA decisions.    See Zaman v. Mukasey, 514 F.3d

18   233, 237 (2d Cir. 2008).    The applicable standards of review

19   are well-established.   See Corovic v. Mukasey, 519 F.3d 90,

20   95 (2d Cir. 2008); Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

21   2008).

22       The only issue before us is whether the agency erred by

23   failing to consider Petitioners’ claim that there exists a


                                    2
1    pattern and practice of persecution of ethnic Chinese

2    Christians in Indonesia. See 8 C.F.R. §§ 1208.13(b)(2)(iii),

3    1208.16(b)(2).    The IJ made no explicit pattern and practice

4    finding.    However, the BIA did consider that claim, and

5    found, as it has time and again, that there is no such

6    pattern or practice of persecution against Chinese

7    Christians in Indonesia.    See, e.g., In re A-M-, 23 I. & N.

8    Dec. 737, 740-41 (BIA 2005) (citing Lie v. Ashcroft, 396

9    F.3d 530, 537 (3d Cir. 2005)).     We have found no error in

10   such decisions.    See, e.g., Santoso v. Holder, 580 F.3d 110,

11   112 (2d Cir. 2009).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.     Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                    3